No. 122,772

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                        COREY POSA,
                                         Appellant.


                              SYLLABUS BY THE COURT

1.
       When a defendant raises a constitutional challenge to a search or seizure by
moving to suppress evidence, the State has the burden to prove the challenged police
conduct was permissible. The State may meet this burden by proving facts warranting
application of Leon's good-faith exception to the exclusionary rule. Under Leon's good-
faith exception, the exclusionary rule should not be applied "to deter objectively
reasonable law enforcement activity." United States v. Leon, 468 U.S. 897, 919, 924, 104
S. Ct. 3405, 82 L. Ed. 2d 677 (1984).


2.
       Leon's good-faith exception may be defeated by a showing that a police officer's
error in relying on court records was the result of recurring or systemic negligence. But
proof of a five-day delay between the date a domestic hearing officer signed an order
vacating a warrant and the date the district court signed and filed that same order is not
recurring or systemic negligence that defeats application of the good-faith exception to
the exclusionary rule.




                                              1
3.
        A judicial employee's mistake usually does not compel exclusion of evidence,
because the exclusionary rule was crafted to curb police rather than judicial misconduct,
court employees are unlikely to try to subvert the Fourth Amendment, and exclusion of
evidence would not have any significant effect in deterring the error.


        Appeal from Johnson District Court; THOMAS KELLY RYAN, judge. Opinion filed November 5,
2021. Affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, for appellant.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before GARDNER, P.J., HILL and HURST, JJ.


        GARDNER, J.: Corey Posa appeals his conviction for possession of
methamphetamine, arguing the district court improperly denied his motion to suppress
evidence. Police arrested Posa on a bench warrant that Posa told them had been vacated
five days earlier by a hearing officer—he even showed them a carbon copy of the hearing
officer's signed order before they arrested him. In a search incident to that arrest, police
found methamphetamine in Posa's pocket. Posa moved to suppress the evidence, arguing
the warrant was vacated so his arrest based on the warrant was illegal. But the district
court denied that motion, finding the officers acted in good-faith reliance on confirmed
information from dispatch that the warrant was valid—the warrant was not vacated until
the hearing officer's order was signed and filed by the district court after Posa's arrest.


        Posa raises three arguments on appeal: (1) that the Kansas Constitution does not
recognize the good-faith exception to the exclusionary rule; (2) that officers acted with a
"deliberate, reckless, or grossly negligent" disregard for his constitutional rights by

                                                    2
willfully ignoring the copy of the hearing officer's order that he gave them; and (3) that
the five-day delay between the date the hearing officer signed the order vacating his
warrant and the date the district court signed and filed that order so it could appear in the
dispatch's system is systemic failure unexcused by the good-faith exception. For the
reasons explained below, we agree that the good-faith exception to the exclusionary rule
applies. We thus affirm Posa's conviction.


                        FACTUAL AND PROCEDURAL BACKGROUND


       At around 2 a.m. on February 26, 2019, City of Gardner Police Officer Kathrine
Davidson stopped Posa for having an inoperable tag light on his vehicle. City of Gardner
Police Sergeant David Rollf heard Davidson on the radio and came to assist. Rollf was
familiar with Posa and remembered that Posa had an outstanding warrant for his arrest—
it was standard practice for officers to make themselves aware of new or recent warrants
in their jurisdiction. After arriving at the scene, Rollf contacted dispatch to give them
Posa's information, and dispatch responded that Posa had an active arrest warrant through
Johnson County. Rollf asked dispatch to confirm that warrant and requested instructions
from the sheriff's office. Dispatch returned several minutes later confirming that the
warrant was valid.


       When Davidson told Posa of the warrant for his arrest, Posa responded that the
warrant was not valid because it had been "dismissed." Posa then gave Davidson a carbon
copy of a document, signed by a court hearing officer and dated five days earlier, stating
the warrant had been vacated. It is unclear whether Davidson looked at the information,
but she told Posa she would instead rely on the information from dispatch. She arrested
him and told him she would investigate the matter again later.


       Rollf searched Posa incident to his arrest and found in Posa's pocket a zip-lock
baggie containing what Rollf believed was methamphetamine residue. Although he had

                                              3
not given Posa Miranda warnings, Rollf asked Posa whether he had any other drugs or
drug paraphernalia in his car, and Posa admitted that he had a bag under his driver's seat.
When Rollf checked Posa's vehicle, he found a digital scale and another zip-lock baggie
containing methamphetamine.


       After Posa's arrest, Davidson placed Posa in a patrol car and rechecked the status
of Posa's warrant. Davidson called Deputy Sheila Roe, court security for the Johnson
County District Court, and asked whether the arrest warrant for Posa was still
outstanding. Davidson explained that Posa had given her paperwork showing the warrant
was vacated. Roe checked the court's record system but found no order vacating the
warrant and told Davidson so. Davidson then transported Posa to the sheriff's office for
booking. Once there, Davidson told the booking supervisor that Posa claimed the warrant
was invalid and gave the supervisor a copy of Posa's document to make sure someone
would look into it.


       The Johnson County District Court had issued a bench warrant for Posa's arrest
after he failed to appear in court on February 7, 2019, for a divorce proceeding. After
Posa attended a purge of contempt hearing, a domestic hearing officer signed an order
vacating the warrant and gave Posa a carbon copy of it dated February 21, 2019. But a
hearing officer's order must be approved by a district court, and the district court did not
sign and file the order vacating Posa's warrant until February 26th, about eight hours after
Posa's arrest. As the district court found, "the bench warrant would not have been
officially withdrawn until the district court judge's signature is entered and it is filed." So
at the time of Posa's arrest, the records showed his arrest warrant was valid.


       The State charged Posa with single counts of possession of methamphetamine and
possession of drug paraphernalia. Posa moved to suppress the evidence obtained during
his search incident to his arrest, arguing that his arrest was illegal because it stemmed
from an invalid warrant. Posa also moved to suppress his incriminating statements and

                                               4
the evidence obtained from his car, arguing that police found the evidence based on
Rollf's pre-Miranda questioning.


       At the suppression hearing, the State agreed that Posa's pre-Miranda statements
and the evidence seized from his car should be suppressed, so it dismissed the possession
of drug paraphernalia charge. Then, without conceding that Posa had been illegally
arrested, the State argued that the evidence found in Posa's pocket was admissible under
the good-faith exception to the exclusionary rule. Posa countered that no good faith was
shown because clerical error caused the delay and officers unreasonably ignored the valid
order Posa gave them, which showed the warrant had been vacated. The State countered
that the evidence showed no clerical error but showed that the officers reasonably relied
on the information from dispatchers.


       Officers Davidson and Rollf testified. Rollf had worked as a police officer for over
21 years. He used a standard record check at every traffic stop, which uses two systems:
a regional justice information system (REJIS) to search the Kansas City metro area and
parts of Missouri; and the national system, NCIC, which checks for local and felony
warrants. After he or dispatch locates a warrant by running a search through that system,
dispatch contacts the "agency that holds that warrant to confirm its validity by physically
looking at that warrant, wherever it may be." To confirm Posa's warrant, Rolff


       "[c]ontacted dispatch on the radio and provided [Posa's] biographical information. They
       advised that the computer system showed that he had an active warrant through Johnson
       County, Kansas, at which point [Rollf] asked them to confirm that warrant and requested
       instructions from [the] sheriff's office, and they returned several minutes later advising
       that the warrant was confirmed."


       Davidson agreed that Rollf had run Posa's information and discovered an
outstanding warrant but was not sure whether Rolff did a "double-check" of the


                                                    5
information. Still, after Posa's arrest, she decided to take the extra step of calling court
security on her own initiative—that was not required by police department policy.
She contacted court security to ask whether their system showed Posa's bench warrant
was vacated. And after court security responded that their system did not show the
warrant had been vacated, Davidson transported Posa to jail.


       Davidson testified that when she gets information from dispatch, it is accurate. If
she gets information from a suspect that conflicts with information from dispatch, she
relies on dispatch because based on her training and experience, that information is "the
most accurate, up to date." So when Posa gave her a document, she explained to him that
they go by what dispatch tells them. Dispatch had already "confirmed the warrant, saying
they had called Johnson County, Johnson County said it was good, so I defer to what my
dispatch and the originating agencies say."


       Rollf testified that information from dispatch is generally reliable. Many times
suspects have told him they do not have a warrant, when his information says they do.
His protocol is to rely on dispatch, who has confirmed the validity of the warrant. He did
not rely on Posa's paperwork because he "had already received confirmation from the
issuing agency that they wanted an arrest made on this warrant. My thought process is
that document is secondary to the document the judges issue. It's also my experience that
many documents are outdated or fraudulent."


       Both officers testified that it is not uncommon for a suspect to dispute the validity
of an active arrest warrant. At times, suspects give officers outdated or fraudulent
documents to support their claims that a warrant is invalid. Davidson believed Posa's
order vacating his warrant was somehow forged, counterfeit, or inaccurate. Suspects had
given her fake driver's licenses or altered insurance cards before, but this was the first
time a suspect had given her a "fraudulent" district court order.


                                               6
         Still, even if Davidson believed that the suspect's paperwork was accurate, she
would not be "allowed to disregard" the information from dispatch and the court security
officer. Rather, she had to arrest Posa based on the information she had. Davidson could
not imagine a situation in which she would accept a suspect's evidence showing a warrant
was invalid as more reliable than information from dispatch and court security.


         The district court took judicial notice of the unfiled order vacating the bench
warrant, signed by a hearing officer but not a district court judge. The district court found
that although the hearing officer's order showed the warrant had been withdrawn—and
Posa had a right to believe it was withdrawn—the warrant remained active in the court
record until the district court signed and filed it several hours after Posa's arrest. As a
result, the district court found that the officers erred by arresting Posa but still acted
reasonably and in good faith in relying on the bench warrant. Applying the good-faith
exception to the exclusionary rule, the district court denied Posa's request to suppress the
evidence obtained though his illegal arrest.


         Posa requested a bench trial on stipulated facts. After reviewing the evidence and
the stipulated facts, the district court convicted Posa of possession of methamphetamine
and dismissed the remaining count of possession of drug paraphernalia. The court
imposed a 10-month prison sentence but suspended it and granted Posa 12 months of
probation.


         Posa timely appeals.


    I.       KANSAS APPLIES A GOOD-FAITH EXCEPTION TO THE EXCLUSIONARY RULE.


         Posa first argues that the Kansas Constitution does not recognize, and we should
not recognize, a good-faith exception to the exclusionary rule.


                                               7
       But neither does the Kansas Constitution recognize the exclusionary rule, and we
suspect Posa would not want us to jettison it. "The exclusionary rule is a judicially
created remedy that prohibits the use of evidence obtained in violation of the Fourth
Amendment [to the United States Constitution] to deter future violations." State v. Baker,
306 Kan. 585, 590, 395 P.3d 422 (2017). A trial court may apply the exclusionary rule
and thus suppress "primary evidence obtained as a direct result of an illegal search or
seizure" and "evidence later discovered and found to be derivative of an illegality," if it
finds police obtained evidence in violation of the Fourth Amendment. Segura v. United
States, 468 U.S. 796, 804, 104 S. Ct. 3380, 82 L. Ed. 2d 599 (1984); see State v.
Deffenbaugh, 216 Kan. 593, 598, 533 P.2d 1328 (1975) (explaining fruit of the poisonous
tree doctrine).


       "'The exclusionary rule has never been interpreted to proscribe the use of illegally
seized evidence in all proceedings or against all persons.'" Brown v. Illinois, 422 U.S.
590, 599-600, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975) (quoting United States v.
Calandra, 414 U.S. 338, 348, 94 S. Ct. 613, 38 L. Ed. 2d 561 [1974]). And "suppression
is not an automatic consequence of a Fourth Amendment violation. Instead, the question
turns on the culpability of the police and the potential of exclusion to deter wrongful
police conduct." Herring v. United States, 555 U.S. 135, 137, 129 S. Ct. 695, 172 L. Ed.
2d 496 (2009). Courts must thus balance the deterrent effect of suppressing evidence
against societal harms when considering whether suppression is proper under the
circumstances. 555 U.S. at 141.


       The United States Supreme Court has recognized several exceptions to the
exclusionary rule. It first recognized the good-faith exception in United States v. Leon,
468 U.S. 897, 920-21, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984). Leon held that the
Fourth Amendment exclusionary rule should not be applied to bar the use of evidence
obtained by officers acting in reasonable reliance on a search warrant issued by a
detached and neutral magistrate but ultimately found to be invalid. 468 U.S. at 922. Our

                                              8
Supreme Court adopted and applied Leon's holding without modification in State v.
Hoeck, 284 Kan. 441, 463-64, 163 P.3d 252 (2007), disapproving two of its prior cases
that inadvertently departed from Leon by requiring minimum probable cause to apply the
good-faith exception: State v. Longbine, 257 Kan. 713, 896 P.2d 367 (1995), and State v.
Doile, 244 Kan. 493, 769 P.2d 666 (1989), abrogated on other grounds by Horton v.
California, 496 U.S. 128, 110 S. Ct. 2301, 110 L. Ed. 2d 112 (1990). Hoeck recognized
that it could extend state constitutional protections of section 15 of the Kansas
Constitution Bill of Rights beyond the federal guarantees provided by the Fourth
Amendment, but it declined to do so. 284 Kan. at 463.


       The United States Supreme Court later extended Leon's good-faith exception to
include evidence obtained through an officer's reasonable reliance on a statute later found
unconstitutional. Illinois v. Krull, 480 U.S. 340, 349-50, 107 S. Ct. 1160, 94 L. Ed. 2d
364 (1987). And our Supreme Court followed suit, adopting the good-faith exception
announced in Krull in State v. Daniel, 291 Kan. 490, Syl. ¶ 7, 242 P.3d 1186 (2010).
Daniel adopted Krull based on its finding that it typically interprets the
Kansas Constitution as coextensive with the United States Constitution. 291 Kan. at 498.


       But the Kansas Supreme Court has not yet adopted Arizona v. Evans, 514 U.S. 1,
14-16, 115 S. Ct. 1185, 131 L. Ed. 2d 34 (1995) (extending good-faith exception to
officer's reliance on inaccurate court records), or Herring, 555 U.S. at 147-48 (extending
good-faith exception to officer's reliance on negligently maintained police records).
Those are the two cases most applicable here. But our court has considered similar claims
and affirmed the district court's application of the good-faith exception, relying on those
cases. See State v. Soto, No. 117,781, 2018 WL 5091886, at *4 (Kan. App. 2018)
(unpublished opinion); State v. Wooldridge, No. 122,613, 2016 WL 463769, at *5 (Kan.
App. 2016) (unpublished opinion); State v. Davis, No. 97,988, 2008 WL 2186177, at *3
(Kan. App. 2008) (unpublished opinion).


                                              9
       State courts are strictly bound by holdings of the United States Supreme Court.
See Evans, 514 U.S. at 8; State v. Tatro, 310 Kan. 263, 272, 445 P.3d 173 (2019) (United
States Supreme Court authority binding); State v. Thompson, 284 Kan. 763, 801, 166
P.3d 1015 (2007) (federal circuit authority persuasive). We are bound by United States
Supreme Court precedent even when government action is challenged purely under the
Kansas Constitution. 291 Kan. at 498. While the Kansas Supreme Court has the authority
to extend section 15 constitutional protections beyond the protections of the Fourth
Amendment, it has repeatedly declined to do so.


       And we are also duty-bound to follow Kansas Supreme Court precedent absent
some indication it is moving away from its previous position. Tillman v. Goodpasture, 56
Kan. App. 2d 65, 77, 424 P.3d 540 (2018). Posa contends that our Supreme Court is
moving away from its repeated application of the good-faith exception in lockstep with
the federal standard. See State v. Perkins, 310 Kan. 764, 771, 449 P.3d 756 (2019)
(Luckert, J., concurring) (questioning "whether Kansas should continue to apply the
good-faith exception in lockstep with federal caselaw"); see also State v. Pettay, 299 Kan.
763, 772-73, 326 P.3d 1039 (2014) (Johnson, J., concurring) (reiterating his disapproval
of Daniel's adopting Krull because it allows police to perform a judiciary function of
interpreting statutes). But the doctrine of stare decisis binds us to follow the majority
decisions, not concurrences. See generally State v. Sherman, 305 Kan. 88, 107, 378 P.3d
1060 (2016). We thus reject Posa's invitation to reject Leon's good-faith exception, and
we apply Herring and Evans, although the Kansas Supreme Court has not yet done so.


     II.    THE DISTRICT COURT PROPERLY APPLIED THE GOOD-FAITH EXCEPTION.


       Posa next argues that the district court erred by applying the good-faith exception
because the officers failed to show their acts were objectively reasonable. Instead, Posa
asserts their act of ignoring the carbon copy he gave them of the hearing officer's signed
order vacating his warrant was deliberate, reckless, or grossly negligent. See Herring,

                                              10
555 U.S. at 144 (excluding deliberate, reckless, or grossly negligent acts from good-faith
exception).


       Standard of Review


       We review the factual underpinnings of a district court's decision on a motion to
suppress evidence for substantial competent evidence and its ultimate legal conclusion de
novo. State v. Reiss, 299 Kan. 291, 296, 326 P.3d 367 (2014). When, as here, the material
facts are not in dispute, whether evidence should be suppressed is a question of law over
which our review is unlimited. State v. Stevenson, 299 Kan. 53, 57-58, 321 P.3d 754
(2014).


       Although a defendant begins a constitutional challenge to a search or seizure by
moving to suppress the evidence in question, the State has the burden to prove that the
challenged police conduct was permissible. State v. Cleverly, 305 Kan. 598, 605, 385
P.3d 512 (2016). The government thus has the burden to prove facts warranting
application of the good-faith exception. See Leon, 468 U.S. at 924 ("the prosecution
should ordinarily be able to establish objective good faith without a substantial
expenditure of judicial time"). So here, the prosecution bears the burden to show that the
officer's reliance on the law enforcement records or court records is objectively
reasonable. We presume a "well trained" law enforcement officer has "a reasonable
knowledge of what the law prohibits," and we measure good faith by considering how a
"reasonable" law enforcement officer would view the circumstances. 468 U.S. at 919
n.20, 922 n.23.


       Precedent Supports Applicability of Good-Faith Exception


       The State concedes that Posa's Fourth Amendment rights were violated when he
was arrested and then searched. We offer no opinion on that issue—we are assuming, but

                                             11
not deciding, that there was a constitutional violation. Cf. Herring, 555 U.S. at 139. With
that assumption in hand, we ask whether the officers' conduct was deliberate, reckless, or
grossly negligent, so that similar conduct could and should be deterred through exclusion.


       After reviewing the primary objectives of the exclusionary rule—deterrence of
future Fourth Amendment violations—the United States Supreme Court in Leon declined
to apply the rule to evidence seized by officers relying in good faith on a search warrant
later found to be unsupported by probable cause. 468 U.S. at 926. The Leon Court
concluded the exclusionary rule should not be applied "to deter objectively reasonable
law enforcement activity." 468 U.S. at 919.


       "[W]here the officer's conduct is objectively reasonable, 'excluding the evidence will not
       further the ends of the exclusionary rule in any appreciable way; for it is painfully
       apparent that . . . the officer is acting as a reasonable officer would and should act in
       similar circumstances. Excluding the evidence can in no way affect his future conduct
       unless it is to make him less willing to do his duty.' Stone v. Powell, 428 U.S. at 539-540
       (White, J., dissenting)." 468 U.S. at 919-20.


Courts must thus weigh the potential deterrent effect against the costs associated with
exclusion when addressing motions to suppress evidence obtained by reasonable reliance
on a search warrant. 468 U.S. at 922.


       In Herring, the Supreme Court considered whether evidence should be suppressed
if police personnel cause the error officers rely on in arresting a defendant. There, police
officers in one jurisdiction checked with the warrant clerk in another law enforcement
agency and were told that the defendant had an outstanding arrest warrant. So, the
officers arrested the defendant. A search incident to arrest revealed methamphetamine
and a pistol. Officers later learned that the warrant had been recalled five months earlier
but the records had not been updated. 555 U.S. at 137-38.


                                                     12
       Still, the Supreme Court held that exclusion was not warranted because the
sheriff's conduct did not implicate the exclusionary rule:


       "To trigger the exclusionary rule, police conduct must be sufficiently deliberate that
       exclusion can meaningfully deter it, and sufficiently culpable that such deterrence is
       worth the price paid by the justice system. As laid out in our cases, the exclusionary rule
       serves to deter deliberate, reckless, or grossly negligent conduct, or in some
       circumstances recurring or systemic negligence." Herring, 555 U.S. at 144.


       Herring rejected claims that the good-faith exception did not apply to negligent
police behavior:


               "Petitioner's claim that police negligence automatically triggers suppression
       cannot be squared with the principles underlying the exclusionary rule, as they have been
       explained in our cases. In light of our repeated holdings that the deterrent effect of
       suppression must be substantial and outweigh any harm to the justice system, e.g., Leon,
       468 U.S. at 909-910, we conclude that when police mistakes are the result of negligence
       such as that described here, rather than systemic error or reckless disregard of
       constitutional requirements, any marginal deterrence does not 'pay its way.' Id., at 907-
       908, n.6. In such a case, the criminal should not 'go free because the constable has
       blundered.' People v. Defore, 242 N.Y. 13, 21, 150 N.E. 585 (1926) (opinion of the Court
       by Cardozo, J.)." 555 U.S. at 147-48.


       With those authorities in mind, we turn to Posa's claim that the officers' acts were
deliberate, reckless, or grossly negligent, rather than merely negligent. Contrary to Posa's
position on appeal, the evidence shows that the officers' reliance on the information
provided by dispatch was objectively reasonable and in good faith.


       After dispatch told Rollf that Posa had an active arrest warrant, Rollf asked
dispatch to confirm with the issuing agency whether the bench warrant was still active.
Dispatch did so, confirming that Posa's warrant was valid before officers arrested him.

                                                    13
The order vacating the warrant was not signed by the district judge or filed, as is
necessary to vacate the warrant, until about eight hours after Posa's arrest. And Davidson
took the added step of contacting court security to later ensure she had not mistakenly
relied on an expired warrant. Those are not the acts of a reckless, grossly negligent, or
flagrant officer.


       Both officers testified that suspects sometimes lie about the status of arrest
warrants and offer fraudulent information or documentation to support their claims. Thus,
believing the document Posa provided was possibly inaccurate, the officers acted in an
objectively reasonable manner by deferring to the information provided by their dispatch
and the warrant's issuing agency.


       Posa argues that the officers willfully turned a blind eye to the copy of the hearing
officer's order vacating his warrant, as neither officer looked at it before arresting him.
Posa asserts that his case is like United States v. Starnes, 501 Fed. Appx. 379 (6th Cir.
2012) (unpublished opinion). In Starnes, the Sixth Circuit determined that the Ohio Adult
Parole Authority (APA) was not entitled to a good-faith exception because it engaged in
"flagrantly wrongful conduct" that Herring does not absolve. 501 Fed. Appx. at 387.
There, after the defendant gave the APA a copy of a court order converting his sentence
and releasing him from supervision, the APA contacted the presiding judge to say that its
order was unlawful so the APA would continue to supervise the defendant. When the
defendant did not report to his parole officer, the APA found the defendant in violation of
his parole, arrested him, and searched his home. 501 Fed. Appx. at 382-83.


       Starnes is readily distinguishable from Posa's case. The officers in Starnes
knowingly acted contrary to a valid court order because they disagreed with it, then
deliberately violated the order by searching Starnes' home. Unlike in Starnes, officers
here enforced the court order based on information from dispatch that a reasonable
officer would believe was reliable. See Miller v. City of Nichols Hills Police Dep't, 42

                                              14
Fed. Appx. 212, 216 (10th Cir. 2002) (unpublished opinion) (collecting cases in which
courts found "it was objectively reasonable for the officers to rely on the dispatcher's
NCIC report" when making an arrest). Although Posa gave Davidson and Rollf a copy of
a document that he reasonably believed showed that the warrant was vacated, the officers
also acted reasonably in relying instead on information provided by dispatch and its
computer database. See Wooldridge, 2016 WL 463769, at *5 (applying Leon framework
and Evans and finding reliance on database used by dispatch objectively reasonable).
Importantly, Rollf confirmed with dispatch that the warrant was valid before Posa was
arrested. See Davis, 2008 WL 2186177, at *3 (applying Evans good-faith exception and
noting officer "double-checked" warrant before executing arrest). So, officers complied
with, rather than flouted, the court order here.


       These facts are more like those in Gilliland and Soto. See State v. Gilliland, 60
Kan. App. 2d 161, 490 P.3d 66, rev. denied 314 Kan. ___ (2021); Soto, 2018 WL
5091886. In Soto, officers ran the license plate number of a vehicle, discovered an active
warrant, confirmed the defendant was driving, and stopped the car. Although the
defendant told officers that he had been arrested on the warrant nine days earlier and
bonded out the day before, the officers still arrested him based on the warrant. During
their search incident to the arrest, the officers discovered a bag of cocaine.


       At the suppression hearing, the officers testified that the system they used to
confirm the defendant's warrant was generally reliable and that they used their mobile
computers daily. They also testified that some individuals lied about the status of their
arrest warrants in similar situations. One of the officers conceded, however, that he could
have waited to confirm the warrant with dispatch before searching the defendant but did
not.


       The district court denied the defendant's motion to suppress, finding the officers
acted reasonably despite not waiting to confirm whether Soto was telling the truth when

                                              15
he told them he had satisfied the warrant. 2018 WL 5091886, at *1. Relying on Herring,
a panel of this court affirmed the district court, finding the good-faith exception applied
to an erroneously unrecalled warrant. "There is no evidence Officer Halton or Officer
Ediger had knowledge—from a source other than Soto—that Soto's warrant had been
satisfied." Soto, 2018 WL 5091886, at *4.


       In Gilliland, a dispatcher misread a computer screen and as a result erroneously
told an officer who had conducted a traffic stop that the defendant's driver's license was
revoked, although it was merely restricted. After a search incident to arrest, the officer
found methamphetamine and drug paraphernalia. The district court found the dispatcher
"made a mistake of fact, that the officer's reliance on the dispatcher's report was
objectively reasonable, and that the good-faith exception to the exclusionary rule thus
applied." 60 Kan. App. 2d at 163. On appeal, our panel agreed that the good-faith
exception applied, noting that the "dispatcher was not an employee of the sheriff's
department, and the officer had no reason to know of any previous errors in the dispatch
system." 60 Kan. App. 2d at 173.


       Here, Rollf testified that under department policy, after dispatch told him Posa had
a warrant outstanding, he asked dispatch to confirm Posa's warrant with the issuing
agency—dispatch did so and confirmed Posa's warrant was outstanding before officers
arrested Posa. The officers' choice to rely on information they had confirmed from their
dispatch, rather than information Posa gave them, was based on their training, their
experience, and their understanding that it was the most accurate and up to date
information available. Doing so was reasonable, not deliberate, reckless, or grossly
negligent. Our finding that they acted in good faith is underscored by Davidson's acts
after arresting Posa. She did not ignore Posa's document but took the initiative to make
sure the dispatcher's system was correct by confirming the warrant's status with court
security herself and by giving the booking supervisor a copy of Posa's document, asking
the supervisor to follow up on Posa's claim that his warrant was invalid. Doing so went

                                             16
beyond department policy, even though Davidson had no constitutional duty to
independently determine the warrant's validity. See Baker v. McCollan, 443 U.S. 137,
145-46, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979) ("The Constitution does not guarantee
that only the guilty will be arrested. . . . [W]e do not think a sheriff executing an arrest
warrant is required by the Constitution to investigate independently every claim of
innocence, whether the claim is based on mistaken identity or a defense such as lack of
requisite intent."). Nothing in the record suggests that these officers acted with a
"deliberate, reckless, or grossly negligent" disregard for Posa's constitutional rights. We
therefore reject this challenge to the district court's application of the good-faith
exception.


                          III.    NO SYSTEMIC ERROR IS SHOWN.


       In his final challenge to application of the good-faith exception, Posa argues that
this case shows a systemic failure in the procedure used to quash civil warrants. Posa
contends that the five-day delay between the date the hearing officer signed the order
vacating his warrant and the date the district court signed and filed that order so it could
appear in the dispatch's system is systemic failure unexcused by the good-faith exception.
See Herring, 555 U.S. at 144 (excluding recurring or systemic negligence from the good-
faith exception); Evans, 514 U.S. at 17 (O'Connor, J., concurring) ("Surely it would not
be reasonable for the police to rely . . . on a recordkeeping system . . . that routinely leads
to false arrests."); Hudson v. Michigan, 547 U.S. 586, 604, 126 U.S. 586, 165 L. Ed. 2d
56 (2006) (Kennedy, J., concurring in part and concurring in judgment) ("If a widespread
pattern of violations were shown . . . there would be reason for grave concern.").


       The record contains little relevant evidence on this issue. Both officers testified
that the information from dispatch is usually reliable, so when a suspect offers conflicting
information about a warrant, they rely on the fact that dispatch has confirmed the status


                                              17
of the warrant. As Davidson said, they defer to dispatch because based on their training
and experience, that information is "the most accurate, up to date."


       Neither counsel asked much about systemic error or the possibility of it. But when
defense counsel asked Davidson whether "there are situations where someone has valid
paperwork and your system is wrong?" she replied "Their system is wrong. It has—this is
the first time I've ever seen it happen, but it has happened." (Emphasis added.) Davidson
thus agreed not that the police system was wrong, but that the court's system was wrong.
Still, this is the only time she has seen it happen.


       Although Posa invites us to find the five-day delay systemic, he offers no evidence
to support that theory. No evidence shows why the delay here was five days, or whether
that is the normal amount of time it takes for a hearing officer's order to work its way
through the system to be signed and filed by the district court. We simply do not know
whether a five-day delay is built into Johnson County's system of getting a hearing
officer's order signed and filed. Even though Posa's warrant took five days to be vacated
by the district court's order, a document from a hearing officer could likely be scanned
into a database and approved by a district court in less than five days, and the court's
procedures could require as much—we just cannot tell without evidence. So Posa's
assertion of a systemic five-day delay inherent in the procedure used to quash civil
warrants is unfounded.


       To fill the evidentiary void, Posa asserts that the district court recognized that
delay was built into the system because it found a hearing officer's order must be signed
and filed by the district court. But the district court did not find any error, let alone
systemic error, that would defeat application of the good-faith exception. To the contrary,
the district court held that the warrant was "untimely unrecalled, not erroneously
unrecalled," that the officers acted in good faith in relying on the information from their
dispatcher, and that the good-faith exception applied because the circumstances were "not

                                               18
indicative of . . . a systemic situation." The district court thus did not find that the five-
day delay, which included a weekend, was typical or atypical, but it did find that the
delay did not result from error and was not systemic. Posa thus shows only a single
instance of a five-day delay, without showing its cause, and without showing any error.
That is not systemic error.


       And even if we presume that the delay was caused by a clerk's error in failing to
timely get the hearing officer's order to a judge for signature and filing, rather than a
systemic delay of five days, Posa fares no better. A one-time error cannot show the
systemic error necessary to defeat application of the good-faith exception. In Gilliland,
this court found no evidence showing the dispatcher's error was "routine or widespread"
enough to establish a systemic failure:


               "Gilliland presents only one example of a one-time error. The record thus shows
       no evidence establishing that the error made here was systemic. Rather, the evidence
       shows that the dispatcher's negligence was isolated. Her mistake of fact was not
       deliberate, reckless, or grossly negligent conduct. Nothing shows that this erroneous
       report of Gilliland's driver's license status was part of recurring or systemic negligence by
       law enforcement, or a deliberate violation of Gilliland's Fourth Amendment rights.
       Rather, the dispatcher simply misread the computer screen which showed that Gilliland's
       CDL was revoked but his regular driver's license was restricted." 60 Kan. App. 2d at 174.


Here, too, if the delay was caused by a clerk's error in not following the standard
procedures to get a hearing officer's order signed and filed by the district court, that one-
time delay was necessarily not systemic.


       But even if the five-day delay were systemic and resulted from error, that error
was not attributable to the police, as would invite suppression. See Davis v. United States,
564 U.S. 229, 238, 131 S. Ct. 2419, 2427, 180 L. Ed. 2d 285 (2011) (basic insight
guiding remedial inquiry is that deterrence benefits of exclusion vary with culpability of

                                                    19
law enforcement conduct at issue). Posa shows no police involvement and thus no police
culpability in the delay between the date the hearing officer signed to vacate the warrant
and the date the district court signed and filed that order. And it is most unlikely that a
law enforcement officer would have any responsibility for getting a hearing officer's
order to the district court judge for approval and filing. So even if there were some undue
delay by a court employee in getting that done, the police bear no responsibility for it. We
find no systemic error that would prevent application of the good-faith exception.


       The Supreme Court addressed similar circumstances in Evans. There, the Court
held the exclusionary rule did not apply when officers reasonably relied on an arrest
warrant that a court's database erroneously listed as outstanding even though it had been
quashed 17 days earlier. 514 U.S. at 4, 9-10. Evans held that a judicial employee's
mistake did not compel exclusion because the exclusionary rule was crafted to curb
police rather than judicial misconduct; court employees were unlikely to try to subvert
the Fourth Amendment; and it did not follow that exclusion would have any "significant
effect" in deterring the errors. 514 U.S. at 15.


       "First, we noted that the exclusionary rule was historically designed '"to deter police
       misconduct rather than to punish the errors of judges and magistrates."' Krull, 480 U.S. at
       348 (quoting Leon, 468 U.S. at 916). Second, there was '"no evidence suggesting that
       judges and magistrates are inclined to ignore or subvert the Fourth Amendment or that
       lawlessness among these actors requires the application of the extreme sanction of
       exclusion."' Krull, 480 U.S. at 348 (quoting Leon, 468 U.S. at 916). Third, and of greatest
       importance, there was no basis for believing that exclusion of evidence seized pursuant to
       a warrant would have a significant deterrent effect on the issuing judge or
       magistrate. Krull, 480 U.S. at 348." 514 U.S. at 11.


Evans noted: "As with any remedial device, the rule's application has been restricted to
those instances where its remedial objectives are thought most efficaciously served. Leon,
468 U.S. at 908; Calandra, 414 U.S. at 348." 514 U.S. at 11. Cf. Herring, 555 U.S. at

                                                    20
142-143, n.3 (rejecting suggestion that Evans was entirely premised on a distinction
between judicial errors and police errors).


       Here, the officers' belief that the warrant was still outstanding was in good faith.
Rollf learned that Posa had an outstanding warrant and checked to verify that the warrant
was valid by asking dispatch to double check. Dispatch did so and told officers that the
warrant was active. No evidence shows any error in law enforcement's database or that
any delay in getting the hearing officer's order filed was because of a mistake by law
enforcement rather than acts by the court or its employees. And no evidence shows a
pervasive pattern of erroneous data entries in any database or system handling warrants.
We have no basis to believe that exclusion of evidence seized under these circumstances
would have a significant deterrent effect on the court or its employees. Thus, suppression
of the evidence was not warranted.


       Conclusion


       This was not one of the situations in which the exclusionary rule's objective of
deterring future constitutional violations would be most "'efficaciously served.'" Leon,
468 U.S. at 908. Finding no error in the district court's application of the good-faith
exception, we affirm Posa's conviction.


       Affirmed.




                                              21